Citation Nr: 1227831	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  08-33 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for cracked #9 tooth.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran presented testimony at a Board personal hearing by the undersigned Veterans Law Judge in March 2010 at the Nashville RO.  A transcript of this hearing is associated with the Veteran's claims folder. 

In pertinent part, an October 2010 Board decision reopened a prior final decision on a claim of entitlement to service connection for a left knee disorder, and remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.

The record on appeal includes records electronically stored in Virtual VA.  This e-folder contains additional VA clinical records which have not been considered by the RO in the December 2010 Supplemental Statement of the Case (SSOC).  These records will be reviewed by the RO upon readjudication.

A VA Form 21-4138 filing by the Veteran, received in June 2010, reflects that he raised a service connection issue for glaucoma of the left eye.  This document references an April 30, 2010 RO letter which is not associated with the claims folder or Virtual VA.  This issue is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Board remanded the claim of entitlement to service connection for left knee disability in October 2010 for a VA medical opinion which addressed multiple questions.  The VA examination report obtained, dated November 2010, did not identify whether Osgood-Schlatter's is considered a congenital defect or disease, and did not provide opinion as to whether any current left knee disability had its onset in service or is otherwise related to service.  The examination report, therefore, does not comply with the Board's remand directives and must be returned as inadequate for rating purposes.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (claimant has a legal right to substantial compliance with Board remand directives).  See also 38 C.F.R. § 4.2.

On remand, the Board will request the RO to associate with the claims folder potentially relevant VA clinical records which have been identified in the record.

The Virtual VA e-folder reveals that a March 2012 RO rating decision denied a claim of entitlement to service connection for cracked #9 tooth.  A June 13, 2012 RO letter acknowledges receipt of a timely filed notice of disagreement (NOD) with this decision, although the NOD is not associated with the paper claims folder or the Virtual VA e-folder.  As the RO has not furnished the Veteran a Statement of the Case (SOC) on this issue, the Board is required to remand this issue for RO issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  For procedural purposes, this claim has been listed as an issue on the title page.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Associate with the claims folder the following VA clinical records:

	a) complete clinic records from the Nashville VA Hospital/VA Medical Center from 1957 to 1984 (see VA Form 21-526, Box 20, received June 1994; but see January 10, 1967 notation from the Nashville VA Hospital);

   b) complete records from the Murfreesboro VAMC since at least 1993 (see VA Form 21-526, Box 17, received June 1994); and

   c) complete clinic records from the Nashville VAMC from 1984 to May 1998, and from May 8, 2012 to the current time.

2.  Upon receipt of the above, forward the claims folder to an appropriately qualified examiner for a review of the Veteran's pertinent medical and other history.  The evaluating examiner should review all pertinent medical and lay evidence. 

Based on a review of the records contained the claims folder and the examination results, the examiner is asked to address the following questions: 

   a)  Is the Veteran's Osgood-Schlatter's disorder considered to be a congenital defect, a congenital or development disease, or is it an acquired condition?  In offering this assessment, the examiner is asked to specifically state why the Veteran's Osgood-Schlatter's fits into the category selected; and

   b)  If the Veteran's Osgood-Schlatter's is considered to be a "congenital defect," was there a worsening of this preexisting condition during service as a result of superimposed injury?  In offering this assessment, the examiner is asked to specify whether the symptoms the Veteran experienced in service, i.e., pain over the left tubercle, hitting his knee on a howitzer during basic training and aggravation of symptoms during exercises and bumps, were temporary or intermittent flare-ups of the Osgood-Schlatter's; or, whether such symptoms caused a permanent change in the pathology of the Osgood-Schlatter's beyond its natural progress, resulting in any current disability to include a left knee lateral meniscus tear, degenerative changes and a total left knee arthroplasty; OR

   c)  If the Veteran's Osgood-Schlatter's is considered to be a "congenital or development disease," whether there is clear and unmistakable evidence that such disease was not aggravated beyond the normal progress of the disorder?  In offering this assessment, the examiner is asked to specify whether the symptoms the Veteran experienced in service, i.e., pain over the left tubercle, hitting his knee on a howitzer during basic training, and aggravation of symptoms during exercises and bumps, were temporary or intermittent flare-ups of the Osgood-Schlatter's; or, whether such symptoms caused a permanent change in the pathology of the Osgood-Schlatter's beyond its natural progress, resulting in any current disability to include a left knee lateral meniscus tear, degenerative changes and a total left knee arthroplasty; OR

   d)  If the Veteran's Osgood-Schlatter's is considered to an "acquired condition," did this condition have its onset during the Veteran's period of service, or was it otherwise caused by any incident or activity noted during service, i.e., the Veteran's in-service pain over the left tubercle, hitting his knee on a howitzer during basic training, and aggravation of symptoms by exercises and bumps; OR 

   e)  Has the Veteran developed a left knee disorder other than Osgood-Schlatter's, and; if so, please specify the diagnosis (or diagnoses)?  Did any current diagnosis of a left knee disorder (other than Osgood-Schlatter's), including a left knee lateral meniscus tear, degenerative changes and a total left knee arthroplasty, have its onset during the Veteran's period of service, or was it otherwise caused by any incident or activity noted during service, i.e., the Veteran's in-service pain over the left tubercle, hitting his knee on a howitzer during basic training, and aggravation of symptoms by exercises and bumps? 

In providing this opinion, the examiner should consider the following:

* the Veteran's report of an asymptomatic left leg prior to service and the normal clinical evaluation of the lower extremities upon induction in July 1956;
* the Veteran's documented treatment for osteochondrosis of tuberosity of tibia during active service, including his report of report of pain aggravation by exercises and bumps in October 1957, his report of hitting his knee while running into a trail in February 1958, and his report of pain and give-way symptoms;
* the Veteran's account of hitting his knee on a howitzer during basic training which is accepted as true by the Board (see VA Form 21-526 received March 2006);
* a Certificate of Attending physician, dated June 1966, which recounts examinations in April 1963 wherein the Veteran reported left knee difficulty since service after having "broken [his] knee cap" with an assessment of a knee sprain;
* the Veteran's December 1966 and March 1967 statements denying knowledge of Osgood-Schlatter's prior to service, and reporting a chronic symptomatic left knee since service;
* private medical records in August 1982 reflecting that the Veteran twisted and injured his left knee resulting in a tear of the medial collateral ligament as well as a horizontal tear of posterior horn of lateral meniscus; and
* the Veteran's subsequent history of left knee surgeries with eventual total knee replacement.

The requested study in this case should consider the Veteran's contentions, medical, occupational, and recreational history prior to, during, and since his military service.  The basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  The examiner is asked to indicate whether or not he or she has reviewed the claims folder.  If any opinion cannot be expressed, the examiner should state the reason for the inability to provide the opinion.

3.  Provide the Veteran an SOC with regard to the issue of entitlement to service connection for cracked #9 tooth.  The Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, the issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

4.  Then readjudicate the issue of entitlement to service connection for a left knee disorder.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, send him and his representative an SSOC which considers all electronic records added to Virtual VA since the last SSOC was issued in December 2010 and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

